Citation Nr: 1013637	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from June 1976 to 
November 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In an August 2007 decision, the Board 
denied the Veteran's request to reopen her previously denied 
claim for service connection for a back disorder.

The Veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In the appeal to the Court, a brief was filed by the 
appellant, averring that remand was required as the Board 
erred when it failed to provide an adequate explanation of 
its reasons and bases as to why lay statements submitted by 
her family were not new and material evidence sufficent to 
reopen her previously denied claim.  In a Memorandum Decision 
of August 2009, the Court vacated the Board's decision and 
remanded the matter.  A copy of the Court's decision in this 
matter has been placed in the claims file.

This decision addresses only whether the evidence submitted 
is new and material. Because the claims are reopened, and 
development not yet complete, the remainder of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. Consistent with the instructions below, VA 
will notify the Veteran of any further action that is 
required on his part.


FINDINGS OF FACT

1.  A May 1997 Board decision denied entitlement to service 
connection for a back disorder on the basis that there was no 
competent medical evidence relating her current back disorder 
to service, no evidence corroborating the Veteran's 
statements, and that her statements as to why she did not 
seek medical treatment in service lacked credibility.  The 
Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
May 1997 Board decision is so significant as to warrant 
readjudication of the merits of the claim on appeal.


CONCLUSIONS OF LAW

1.  The May 1997 Board decision that denied the claim of 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence presented since the May 1997 Board decision 
is new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001), as in effect 
prior to August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claim of entitlement to service connection for a back 
disorder, and then remands the appeal, an exhaustive analysis 
of VA's attempt to comply with these statutes is not in 
order.

II.	New and Material Evidence

A May 1997 Board decision denied the Veteran's claim of 
entitlement to service connection for a back disorder on the 
basis that that there was no evidence that the Veteran had a 
post service chronic residual back disability due to service.  
In denying the claim, the Board also found that there was no 
evidence corroborating the Veteran's statements and that her 
statements as to why she did not seek treatment in service 
lacked credibility.  The appellant was notified in writing of 
the Board's action and did not appeal that decision.  Hence, 
that decision is final.  38 U.S.C.A. § 7104.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.  See Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).

Changes to 38 C.F.R. § 3.156(a) that define new and material 
evidence are effective prospectively for claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2009)). 
Since the Veteran's request to reopen her claim was filed in 
March 2001, the regulations in effect prior to August 29, 
2001 are for application.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
at 1356, stressed that under the regulation new evidence 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, an application to reopen the appellant's claim was 
received in March 2001.  The evidence added to the record 
since the May 1997 Board decision includes VA and private 
medical records and statements, dated from 2000 to 2009; and 
written statements from the Veteran, her former spouse, her 
sister, and individuals who knew her since February 1995 and 
October 2000, and reflect her complaints of back pain during 
and after service.  

Added to the record is an April 2006 signed statement from 
D.E. the Veteran's sister, to the effect that the Veteran 
constantly complained of neck and back pain after her return 
home from the Air Force in 1980, and for many years 
thereafter.  It was also noted that the Veteran confided that 
she injured herself in service and that her "back condition 
worsened as the years progressed."  The Veteran's sister 
said that the Veteran slept on the floor to alleviate her 
neck and back pain and, in 1984, relocated to their mother's 
home because she was unable to find employment due to her 
back disorder.

According to an April 2006 signed statement, C.W., the 
Veteran's friend and co-worker knew her since 1995 and the 
Veteran "has suffered with lower back pain this entire 
time."

An April 2006 signed statement from C.A.C., the Veteran's ex-
husband, is to the effect that they lived together from 
August 1977 to April 1980; that she sought treatment for back 
pain during military service; and that she was told she would 
have to get medical attention from an "outside source" 
because there were no back doctors on base.  He indicated 
that, during this time, she complained of having severe lower 
back pain, was "always uncomfortable with a lower 
backache," and took pain medicine "on a consistent basis".

The private medical evidence, dated through October 2009, 
reflects the Veteran's complaints of chronic low back pain 
and variously diagnosed as spondylolisthesis of the lumbar 
spine, multilevel degenerative disc disease with disc/spur 
complexes (on magnetic resonance image of the cervical spine 
in February 2009), and osteoarthritis.

The evidence added to the record since the May 1997 Board 
decision is new in that  it was not previously submitted, and 
bears directly on the question of whether the appellant is 
entitled to service connection for a back disorder.  In the 
Board's opinion, this evidence provides a more complete 
picture of the Veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  Since 
the previous denial was premised, in part, on a finding that 
there was no corroborating evidence that the Veteran had a 
post service chronic residual disability due to service, the 
VA and non-VA medical records, reflecting diagnoses of back 
disability, along with the statements from the Veteran's 
sister, friend, and ex-husband, relates directly and 
substantially to a significant matter under consideration.  
Thus, new and material evidence has been submitted.  The 
issue of entitlement to service connection for a back 
disorder is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 (VCAA) provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant' s claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted 
below, the Board is requesting additional development with 
respect to the underlying claims for service connection for a 
back disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.






REMAND

The Veteran seeks service connection for a back disorder that 
she attributes to her active military service.  Service 
treatment records dated in July 1978 reflect her treatment 
for a muscle spasm of the right neck of undetermined 
etiology, but are not referable to complaints or diagnoses 
of, or treatment for, a back disorder.  

The VA and non-VA medical records, dated from September 1984 
to October 2009, reflect the Veteran's complaints of back and 
neck pain.  In a September 1984 medical record, it was noted 
that she recently learned that she was born with an opening 
in her spine and gave a history of back pain for more than 
three years.  Results of x-rays taken at the time include an 
impression of bilateral spondylolysis pars interarticularis 
of L5 with first degree spondylolisthesis.  

In an October 1994 written statement, the Veteran said that 
her job in service was the only one in her work history which 
required that she perform unlimited lifting, standing, and 
strenuous activities.  She said that medical records showed 
that she fell and aggravated an existing low back injury in 
1987, and that she was treated in service for cervical spine 
muscle spasms and pain, for which she saw a doctor but was 
told there were no back doctors on base.  She also said she 
was told that she could see a doctor off base, but would have 
to pay for it and if the military knew, her "enlistment in 
the military" might be at risk.

During a November 1994 personal hearing, and an October 1996 
Board hearing, the Veteran reiterated that her job in service 
required a lot of lifting as she was part of the Civil 
Engineer Squadron.  As she was the only female, she wanted to 
fit in.  She said that in service she rode in the back of a 
truck over hilly terrain that jarred her back and that was 
when her back pain started.  

Results of x-rays of the Veteran's back taken in November 
2000 revealed spondylolisthesis and advanced degenerative 
disk disease.  X-rays of her thoracic spine showed minor 
degenerative changes.  In January 2001, private medical 
records showed that the Veteran underwent a laminectomy to 
treat her spondylolisthesis, L5-S1 with nerve root 
compression and neuralgia.  A July 2004 private record 
includes an assessment of osteoarthritis, spondylolisthesis & 
fusion, and a history of fibromyalgia.  As noted, the more 
recent medical evidence includes diagnoses of degenerative 
disc disease of the cervical spine and spondylolisthesis of 
the lumbar spine.  

In support of her claim, in April 2006, the Veteran submitted 
signed statements from her friend, sister, and former 
husband, as set forth above.

Thus, the Board must assess the competence of the Veteran, 
her sister, friend, and ex-husband to report the onset of the 
Veteran's back symptoms during service and of the Veteran 
having back problems since that time, as well as their 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr and Washington, the Court noted that a 
veteran is competent to testify to factual matters of which 
she had first-hand knowledge and, citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2009).

As the Veteran and her sister, ex-husband, and friend 
provided credible testimony regarding her back symptoms 
during service, and the Veteran is competent to testify as to 
both the incurrence and continuity of symptomatology 
associated with the injury, the Board notes that the Veteran 
and her sister, ex-husband, and friend, are competent to 
report that she began having back problems during service. 
Layno, 38 C.F.R. § 3.159(a)(2).  In fact, the Federal Circuit 
has specifically held that this type of symptom is capable of 
lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (involving a claim of service connection for 
paranoid schizophrenia where lay persons submitted statements 
attesting to observing a change in the veteran's behavior 
during and since service); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The lack of corroboration 
does not, by itself render lay evidence incredible.  Buchanan 
v. Nicholson, 451 F.3d at 1337 (Board must first "determine 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. at 
469; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person 
may provide eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

The Board finds the Veteran's testimony credible and that 
statements from her family and friend corroborated her 
assertions.  She is competent to state that she was involved 
in strenuous lifting activity in service and experienced back 
pain in service.

Thus, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine if any currently 
diagnosed back disorder is related to the Veteran's active 
military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran's medical records to be reviewed 
by a VA physician, preferably an 
orthopedist, who is requested to provide a 
written medical opinion regarding the 
etiology of any back disorder found to be 
present.  (If, and only if, the examiner 
deems it necessary, should the Veteran be 
scheduled for a VA clinical examination in 
conjunction with the requested medical 
opinion).  The claims folder must be made 
available to the examiner for review of 
pertinent documents.  The examiner is 
requested to respond to the following:

a.  Does the Veteran have 
spondylolysis, spondylolisthesis, 
degenerative disk disease, or another 
diagnosed back disorder?

b.  The examiner should be asked to 
opine as to whether it is at least as 
likely as not (i.e., at least a 50-50 
degree of probability) that any 
presently diagnosed back disorder is 
related to the Veteran's active 
service, or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

c.  In rendering an opinion, and 
assuming the competency of the Veteran 
to report that she began having back 
problems in service, the examiner is 
specifically requested to discuss 
whether the lay evidence of record 
(that is provided in the Veteran's oral 
and written statements, and the April 
2006 written statements from her 
sister, D.E., ex-husband, C.A.C., and 
friend, C.W.) shows evidence of the 
onset of a back disorder in service.  
The examiner should set forth the 
complete rationale for any conclusions 
reached.  The examination report should 
indicate if the Veteran's medical 
records were reviewed.

2.  The RO/AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished return the case to the 
examiner if all questions posed were not 
answered.

3.  Thereafter, the RO/AMC should 
undertake any additional development so 
indicated by the record, and then 
adjudicate the appellant's claim for 
service for a back disorder.  If the 
benefits sought on appeal remain denied, 
the appellant and her attorney should be 
provided with supplemental statement of 
the case.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
February 2007 supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


